DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 14, 15, and 16 is withdrawn in view of the newly discovered reference(s) to da Silva et al.(US 20170086109 A1), Jin et al. (US 20200178209 A1; hereinafter referred to as “Jin”), and Chun et al.(US 20140192703 A1) respectively.  Rejections based on the newly cited reference(s) follow.  A second non-final is issued herewith.

Response to Arguments
Applicant’s arguments regarding the objection of Claim 11 have been fully considered and are persuasive.  The objection of Claim 11 has been withdrawn. 
Applicant’s arguments regarding the rejection of Claims 1-18 under 35 U.S.C. §112 have been fully considered and are persuasive.  The rejection of Claims 1-18 under 35 U.S.C. §112 has been withdrawn. 
Applicant’s arguments regarding the rejection of Claims 2-3 under 35 U.S.C. §112 have been fully considered and are persuasive.  The rejection of Claims 2-3 under 35 U.S.C. §112 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20120069732 A1; hereinafter referred to as “Xu”) in view of da Silva et al. (US 20170086109 A1; hereinafter referred to as “da Silva”).

receiving information for triggering a connection reestablishment from a second node (¶54 & Fig. 4B (452), Xu discloses reception, by a user equipment (UE) 410 from a second eNB (eNB2) 422, of a Radio Resource Control (RRC) connection re-establishment complete message); 
deprioritizing a serving cell based on the information for the triggering the connection reestablishment (¶54 & Fig. 4B (452), Xu discloses that the RRC connection re-establishment complete message comprises Radio Link Failure (RLF) request.  Here, since the UE establishes a connection with the eNB2, as opposed to eNB1, then the UE is prioritizing re-establishing a connection with eNB2 as opposed to re-establishing a connection with eNB1 where the RLF occurred); 
after deprioritizing the serving cell, selecting a second cell other than the serving cell (¶54-55 & Fig. 4B (452), Xu discloses re-establishing, by the UE 410, of a connection with the second cell corresponding to eNB2 where the second cell is different than the first cell corresponding to eNB1); and 
performing uplink (UL) transmission on the selected second cell for the connection reestablishment (¶54-55 & Fig. 4B (454), Xu discloses transmitting, by the UE 410 to the eNB2 422, of RLF information report).
However, Xu does not explicitly disclose the UL transmission includes transmission of a radio resource control (RRC) connection reestablishment request message including a reestablishment cause set to "otherFailure" or a new cause value.
¶71-72 & Table 1, da Silva teaches that the RRC Connection Reestablishment message comprises a reestablishment cause indicator that indicates "otherFailure" or a different cause value such as “reconfigurationFailure” or “handoverFailure”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Xu by requiring that the UL transmission includes transmission of a radio resource control (RRC) connection reestablishment request message including a reestablishment cause set to "otherFailure" or a new cause value as taught by da Silva because the performance of the radio communications network is improved when handling communications in the radio communications network (da Silva, ¶17).
Regarding Claim 6, Xu in view of da Silva discloses the method of claim 1.
Xu further discloses the deprioritizing the serving cell comprises excluding the serving cell (¶54 & Fig. 4B (452), Xu discloses that the RRC connection re-establishment complete message comprises Radio Link Failure (RLF) request.  Here, since the UE establishes a connection with the eNB2, as opposed to eNB1, then the UE is prioritizing re-establishing a connection with eNB2 as opposed to re-establishing a connection with eNB1 where the RLF occurred).
Regarding Claim 17, Xu discloses a first node in a wireless communication system, the first node comprising: 
¶78-79 & Fig. 6, Xu discloses a user equipment (UE) comprising storage unit 740); 
a transceiver (¶78-79 & Fig. 6, Xu discloses a user equipment (UE) comprising an RF processor 710 configured to transmit/receive signals); and 
a processor operably coupled to the memory and the transceiver (¶78-79 & Fig. 6, Xu discloses a user equipment (UE) comprising an controller coupled to the storage unit 740 and the RF processor 710), 
wherein the transceiver is configured to receive information for triggering a connection reestablishment from a second node (¶54 & Fig. 4B (452), Xu discloses reception, by a user equipment (UE) 410 from a second eNB (eNB2) 422, of a Radio Resource Control (RRC) connection re-establishment complete message), 
wherein the processor is configured to deprioritize a serving cell based on the information for the triggering the connection reestablishment (¶54 & Fig. 4B (452), Xu discloses that the RRC connection re-establishment complete message comprises Radio Link Failure (RLF) request.  Here, since the UE establishes a connection with the eNB2, as opposed to eNB1, then the UE is prioritizing re-establishing a connection with eNB2 as opposed to re-establishing a connection with eNB1 where the RLF occurred), 
after deprioritizing the serving cell, wherein the processor is configured to select a second cell other than the serving cell (¶54-55 & Fig. 4B (452), Xu discloses re-establishing, by the UE 410, of a connection with the second cell corresponding to eNB2 where the second cell is different than the first cell corresponding to eNB1), and 
¶54-55 & Fig. 4B (454), Xu discloses transmitting, by the UE 410 to the eNB2 422, of RLF information report).
However, Xu does not explicitly disclose the UL transmission includes transmission of a radio resource control (RRC) connection reestablishment request message including a reestablishment cause set to "otherFailure" or a new cause value.
Da Silva teaches the UL transmission includes transmission of a radio resource control (RRC) connection reestablishment request message including a reestablishment cause set to "otherFailure" or a new cause value (¶71-72 & Table 1, da Silva teaches that the RRC Connection Reestablishment message comprises a reestablishment cause indicator that indicates "otherFailure" or a different cause value such as “reconfigurationFailure” or “handoverFailure”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Xu by requiring that the UL transmission includes transmission of a radio resource control (RRC) connection reestablishment request message including a reestablishment cause set to "otherFailure" or a new cause value as taught by da Silva because the performance of the radio communications network is improved when handling communications in the radio communications network (da Silva, ¶17).
Regarding Claim 18, Xu discloses a processor for a first node in a wireless communication system, wherein the processor is configured to: 
control the first node to receive information for triggering a connection reestablishment from a second node (¶54 & Fig. 4B (452), Xu discloses reception, by a user equipment (UE) 410 from a second eNB (eNB2) 422, of a Radio Resource Control (RRC) connection re-establishment complete message), 
deprioritize a serving cell based on the information for the triggering the connection reestablishment (¶54 & Fig. 4B (452), Xu discloses that the RRC connection re-establishment complete message comprises Radio Link Failure (RLF) request.  Here, since the UE establishes a connection with the eNB2, as opposed to eNB1, then the UE is prioritizing re-establishing a connection with eNB2 as opposed to re-establishing a connection with eNB1 where the RLF occurred), 
after deprioritizing the serving cell, select a second cell other than the serving cell (¶54-55 & Fig. 4B (452), Xu discloses re-establishing, by the UE 410, of a connection with the second cell corresponding to eNB2 where the second cell is different than the first cell corresponding to eNB1), and 
control the first node to perform uplink (UL) transmission on the selected second cell for the connection reestablishment (¶54-55 & Fig. 4B (454), Xu discloses transmitting, by the UE 410 to the eNB2 422, of RLF information report).
However, Xu does not explicitly disclose the UL transmission includes transmission of a radio resource control (RRC) connection reestablishment request message including a reestablishment cause set to "otherFailure" or a new cause value.
Da Silva teaches the UL transmission includes transmission of a radio resource control (RRC) connection reestablishment request message including a reestablishment cause set to "otherFailure" or a new cause value (¶71-72 & Table 1, da Silva teaches that the RRC Connection Reestablishment message comprises a reestablishment cause indicator that indicates "otherFailure" or a different cause value such as “reconfigurationFailure” or “handoverFailure”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Xu by requiring that the UL transmission includes transmission of a radio resource control (RRC) connection reestablishment request message including a reestablishment cause set to "otherFailure" or a new cause value as taught by da Silva because the performance of the radio communications network is improved when handling communications in the radio communications network (da Silva, ¶17).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Abdel-Samad et al. (US 20140334389 A1; hereinafter referred to as “Abdel-Samad”).
Regarding Claim 2, Xu discloses the method of claim 1.
However, Xu does not explicitly disclose the information on the connection reestablishment is a lower layer signaling relative to a RRC signaling.
Abdel-Samad teaches the information on the connection reestablishment is a lower layer signaling relative to a RRC signaling (¶84 & Claim 7, Abdel-Samad teaches that an abort indication, such as an abort MAC control element, can be used to indicate connection re-establishment).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Xu by requiring that the information on the connection reestablishment is a lower layer signaling relative to a RRC signaling as taught by Abdel-Samad because the issues associated with a mismatch between a user equipment (UE) and an evolved Abdel-Samad, ¶28).
Regarding Claim 3, Xu in view of Abdel-Samad discloses the method of claim 2.
Abdel-Samad further teaches the lower layer signaling includes at least one of a media access control (MAC) control element (CE) (¶84 & Claim 7, Abdel-Samad teaches that an abort indication, such as an abort MAC control element, can be used to indicate connection re-establishment), a radio link control (RLC) control protocol data unit (PDU), and/or a downlink control information (DCI) on a physical downlink control channel (PDCCH).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Xu in view of Abdel-Samad by requiring that the lower layer signaling includes at least one of a media access control (MAC) control element (CE) as taught by Abdel-Samad because the issues associated with a mismatch between a user equipment (UE) and an evolved node B (eNB), such as interference due to extra transmissions, are reduced, which in turn improves the random access procedure (Abdel-Samad, ¶28).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Oroskar et al. (US 10085161 B1; hereinafter referred to as “Oroskar”).
Regarding Claim 4, Xu in view of da Silva discloses the method of claim 1.
However, Xu in view of da Silva does not explicitly disclose the information on the connection reestablishment indicates a link problem on a wireless backhaul link.
Oroskar teaches the information on the connection reestablishment indicates a link problem on a wireless backhaul link (7:5-26, Oroskar teaches that the RRC connection reestablishment occurs due to an interruption on a relay backhaul link).
Oroskar, 2:12-46).
Regarding Claim 5, Xu in view of da Silva in further view of Oroskar discloses the method of claim 4.
Xu discloses the link problem on the wireless backhaul link includes at least one of a radio link failure (RLF) (¶54-55 & Fig. 4B (454), Xu discloses transmitting, by the UE 410 to the eNB2 422, of RLF information report).
Oroskar further teaches the link problem on the wireless backhaul link includes a criteria determining the link problem on the wireless backhaul link is met (7:5-26, Oroskar teaches that the RRC connection reestablishment occurs due to an interruption on a relay backhaul link).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Xu in view of da Silva in further view of Oroskar by requiring that the link problem on the wireless backhaul link includes a criteria determining the link problem on the wireless backhaul link is met as taught by Oroskar because relay operation is improved by allowing the relay node to find problems with the wireless backhaul link and employ RRC connection reconfiguration (Oroskar, 2:12-46).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of da Silva in further view o fKarlsson et al. (US 20160302143 A1; hereinafter referred to as “Karlsson”).

However, Xu in view of da Silva does not explicitly disclose at least one other cell linked with the second node other than the serving cell is deprioritized.
Karlsson teaches at least one other cell linked with the second node other than the serving cell is deprioritized (¶93 & Fig. 4 (Step 64), Karlsson teaches selection, by the UE, of a cell based upon the received mobility information.  Here, the cells are prioritized or deprioritized based upon the mobility information).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Xu in view of da Silva by requiring at least one other cell linked with the second node other than the serving cell is deprioritized as taught by Karlsson because handovers between a UE and a mobile base station are improved (Karlsson, ¶3-5).
Regarding Claim 8, Xu in view of da Silva discloses the method of claim 1.
However, Xu in view of da Silva does not explicitly disclose receiving mobility assistance information.
Karlsson teaches receiving mobility assistance information (¶92-95 & Fig. 4, Karlsson teaches reception, by the UE, of mobility information).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Xu in view of da Silva by receiving mobility assistance information as taught by Karlsson because handovers between a UE and a mobile base station are improved (Karlsson, ¶3-5).
Regarding Claim 9, Xu in view of da Silva in further view of Karlsson discloses the method of claim 8.
¶93 & Fig. 4 (Step 64), Karlsson teaches selection, by the UE, of a cell based upon the received mobility information).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Xu in view of da Silva in further view of Karlsson by the second cell is selected based on the mobility assistance information as taught by Karlsson because handovers between a UE and a mobile base station are improved (Karlsson, ¶3-5).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of da Silva in further view of Hong et al. (US 20190327660 A1; hereinafter referred to as “Hong”).
Regarding Claim 10, Xu in view of da Silva discloses the method of claim 1.
However, Xu in view of da Silva does not explicitly disclose the first node includes a user equipment (UE) and/ or an integrated access and backhaul (IAB) node which is directly connected to the UE.
Hong teaches the first node includes a user equipment (UE) and/ or an integrated access and backhaul (IAB) node which is directly connected to the UE (¶100 & Fig. 5, Hong teaches a user equipment (UE) and a plurality of IAB nodes where at least one IAB node is connected to the UE).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Xu in view of da Silva by requiring that the first node includes a user equipment (UE) and/ or an integrated access and backhaul (IAB) node which is directly connected to the UE as taught by Hong because improved user experience, through larger available bandwidth, will result by deploying a denser network of IAB nodes (Hong, ¶5-7).

However, Xu in view of da Silva does not explicitly disclose the second node includes an integrated access and backhaul (IAB) node.
Hong teaches the second node includes an integrated access and backhaul (IAB) node (¶100 & Fig. 5, Hong teaches a second IAB node).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Xu in view of da Silva by requiring that the second node includes an integrated access and backhaul (IAB) node as taught by Hong because improved user experience, through larger available bandwidth, will result by deploying a denser network of IAB nodes (Hong, ¶5-7).
Regarding Claim 12, Xu in view of da Silva discloses the method of claim 1.
However, Xu in view of da Silva does not explicitly disclose the serving cell is served by the second node.
Hong teaches the serving cell is served by the second node (¶100 & Fig. 5, Hong teaches that IAB node, serving the UE, is connected to an IAB donor node).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Xu in view of da Silva by requiring that the serving cell is served by the second node as taught by Hong because improved user experience, through larger available bandwidth, will result by deploying a denser network of IAB nodes (Hong, ¶5-7).
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of da Silva in further view of Novlan et al. (US 20180092139 A1; hereinafter referred to as “Hong”).
Regarding Claim 13, Xu in view of da Silva discloses the method of claim 1.

Novlan teaches the UL transmission includes a transmission of a random access preamble (¶53.-54 & Fig. 7, Novlan discloses transmitting, from a user equipment (UE) to a network node, of a random access channel preamble).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Xu in view of da Silva by requiring that the serving cell is served by the second node as taught by Novlan because the maintenance of IAB links and access communication links can be improved by measuring the channel characteristics of backhaul communication links (Novlan, Abstract).
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of da Silva in further view of Jin et al. (US 20200178209 A1; hereinafter referred to as “Jin”).
Regarding Claim 15, Xu in view of da Silva discloses the method of claim 1.
However, Xu in view of da Silva does not explicitly disclose the UL transmission includes transmission of an RRC connection resume request message including an identifier (ID) of the first node and a resume cause set to "RNA update" or a new cause value.
Jin teaches the UL transmission includes transmission of an RRC connection resume request message including an identifier (ID) of the first node and a resume cause set to "RNA update" or a new cause value (¶136 & Fig. 13 (1301), Jin discloses sending an uplink transmission including a RRC Connection Resume message including a network device identifier and information of an RNA update where the RNA update information instructs the network corresponding to a network device identifier to perform an RNA update).
Jin, ¶5).
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of da Silva in further view of Chun et al. (US 20140192703 A1; hereinafter referred to as “Chun”).
Regarding Claim 16, Xu in view of da Silva discloses the method of claim 1.
However, Xu in view of da Silva does not explicitly disclose the UL transmission includes transmission of an RRC connection request message including an establishment cause set to "mo-Data" or a new cause value.
Chun teaches the UL transmission includes transmission of an RRC connection request message including an establishment cause set to "mo-Data" or a new cause value (¶96, Chun teaches sending an RRC connection request, as an uplink transmission, where the RRC connection request may include a cause value of “mo-Data”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Xu in view of da Silva by requiring that the UL transmission includes transmission of an RRC connection request message including an establishment cause set to "mo-Data" or a new cause value as taught by Jin because the network is improved by preventing network congestion (Chun, ¶5.
Claims 1, 6, 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al. (US 20160302143 A1; hereinafter referred to as “Karlsson”) in view of da Silva.
Regarding Claim 1, Karlsson discloses a method performed by a first node in a wireless communication system, the method comprising: 
receiving information for triggering a connection reestablishment from a second node (¶92 & Fig. 4 (62 and 63), Karlsson discloses receiving, by a user equipment (UE) from each base station of a plurality of base stations, system information comprising mobility information); 
deprioritizing a serving cell based on the information for the triggering the connection reestablishment (¶76 & ¶92-93 & Fig. 4, Karlsson discloses prioritizing candidate serving cells and performing a cell reselection of a new serving cell based upon the mobility information); 
after deprioritizing the serving cell, selecting a second cell other than the serving cell (¶76 & ¶92-93 & Fig. 4, Karlsson discloses selecting a new serving cell from a plurality of candidate serving cells after prioritizing a plurality of cells); and 
performing uplink (UL) transmission on the selected second cell for the connection reestablishment (¶93 & Fig. 4 (65 and 66), Karlsson discloses transmitting uplink information during an RRC connection setup based upon the mobility information).
However, Karlsson does not explicitly disclose the UL transmission includes transmission of a radio resource control (RRC) connection reestablishment request message including a reestablishment cause set to "otherFailure" or a new cause value.
Da Silva teaches the UL transmission includes transmission of a radio resource control (RRC) connection reestablishment request message including a reestablishment cause set to ¶71-72 & Table 1, da Silva teaches that the RRC Connection Reestablishment message comprises a reestablishment cause indicator that indicates "otherFailure" or a different cause value such as “reconfigurationFailure” or “handoverFailure”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Karlsson by requiring that the UL transmission includes transmission of a radio resource control (RRC) connection reestablishment request message including a reestablishment cause set to "otherFailure" or a new cause value as taught by da Silva because the performance of the radio communications network is improved when handling communications in the radio communications network (da Silva, ¶17).
Regarding Claim 6, Karlsson in view of da Silva discloses the method of claim 1.
Karlsson further discloses the deprioritizing the serving cell comprises excluding the serving cell (¶76 & ¶92-93 & Fig. 4, Karlsson discloses prioritizing candidate serving cells and performing a cell reselection of a new serving cell based upon the mobility information.  Here, the current serving cell is deprioritized while prioritizing the candidate serving cells).
Regarding Claim 7, Karlsson in view of da Silva discloses the method of claim 1.
Karlsson further discloses at least one other cell linked with the second node other than the serving cell is deprioritized (¶76 & ¶92-93 & Fig. 4, Karlsson discloses prioritizing candidate serving cells and performing a cell reselection of a new serving cell based upon the mobility information.  Here, the current serving cell is deprioritized while prioritizing the candidate serving cells).
Regarding Claim 8, Karlsson in view of da Silva discloses the method of claim 1.
¶92 & Fig. 4 (62 and 63), Karlsson discloses receiving, by a user equipment (UE) from each base station of a plurality of base stations, system information comprising mobility information).
Regarding Claim 9, Karlsson in view of da Silva discloses the method of claim 8.
Karlsson further discloses the second cell is selected based on the mobility assistance information (¶76 & ¶92-93 & Fig. 4, Karlsson discloses selecting a new serving cell from a plurality of candidate serving cells after prioritizing a plurality of cells).
Regarding Claim 17, Karlsson discloses a first node in a wireless communication system, the first node comprising: 
a memory (Fig. 2 & ¶70-74, Karlsson discloses a user equipment comprising storing means for storing mobility information); 
a transceiver (Fig. 2 & ¶70-74, Karlsson discloses a user equipment comprising wireless interface); and 
a processor (Fig. 2 & ¶70-74, Karlsson discloses a user equipment comprising processing device) operably coupled to the memory and the transceiver, 
wherein the transceiver is configured to receive information for triggering a connection reestablishment from a second node (¶92 & Fig. 4 (62 and 63), Karlsson discloses receiving, by a user equipment (UE) from each base station of a plurality of base stations, system information comprising mobility information), 
wherein the processor is configured to deprioritize a serving cell based on the information for the triggering the connection reestablishment (¶76 & ¶92-93 & Fig. 4, Karlsson discloses prioritizing candidate serving cells and performing a cell reselection of a new serving cell based upon the mobility information), 
after deprioritizing the serving cell, wherein the processor is configured to select a second cell other than the serving cell (¶76 & ¶92-93 & Fig. 4, Karlsson discloses selecting a new serving cell from a plurality of candidate serving cells after prioritizing a plurality of cells), and wherein the transceiver is configured to perform uplink (UL) transmission on the selected second cell for the connection reestablishment (¶93 & Fig. 4 (65 and 66), Karlsson discloses transmitting uplink information during an RRC connection setup based upon the mobility information).
However, Karlsson does not explicitly disclose the UL transmission includes transmission of a radio resource control (RRC) connection reestablishment request message including a reestablishment cause set to "otherFailure" or a new cause value.
Da Silva teaches the UL transmission includes transmission of a radio resource control (RRC) connection reestablishment request message including a reestablishment cause set to "otherFailure" or a new cause value (¶71-72 & Table 1, da Silva teaches that the RRC Connection Reestablishment message comprises a reestablishment cause indicator that indicates "otherFailure" or a different cause value such as “reconfigurationFailure” or “handoverFailure”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Karlsson by requiring that the UL transmission includes transmission of a radio resource control (RRC) connection reestablishment request message including a reestablishment cause set to "otherFailure" or a new cause value as taught by da da Silva, ¶17).
Regarding Claim 18, Karlsson discloses a processor for a first node in a wireless communication system, wherein the processor is configured to: 
control the first node to receive information for triggering a connection reestablishment from a second node (¶92 & Fig. 4 (62 and 63), Karlsson discloses receiving, by a user equipment (UE) from each base station of a plurality of base stations, system information comprising mobility information), 
deprioritize a serving cell based on the information for the triggering the connection reestablishment (¶76 & ¶92-93 & Fig. 4, Karlsson discloses prioritizing candidate serving cells and performing a cell reselection of a new serving cell based upon the mobility information), 
after deprioritizing the serving cell, select a second cell other than the serving cell (¶76 & ¶92-93 & Fig. 4, Karlsson discloses selecting a new serving cell from a plurality of candidate serving cells after prioritizing a plurality of cells), and 
control the first node to perform uplink (UL) transmission on the selected second cell for the connection reestablishment (¶93 & Fig. 4 (65 and 66), Karlsson discloses transmitting uplink information during an RRC connection setup based upon the mobility information).
However, Karlsson does not explicitly disclose the UL transmission includes transmission of a radio resource control (RRC) connection reestablishment request message including a reestablishment cause set to "otherFailure" or a new cause value.
Da Silva teaches the UL transmission includes transmission of a radio resource control (RRC) connection reestablishment request message including a reestablishment cause set to ¶71-72 & Table 1, da Silva teaches that the RRC Connection Reestablishment message comprises a reestablishment cause indicator that indicates "otherFailure" or a different cause value such as “reconfigurationFailure” or “handoverFailure”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Karlsson by requiring that the UL transmission includes transmission of a radio resource control (RRC) connection reestablishment request message including a reestablishment cause set to "otherFailure" or a new cause value as taught by da Silva because the performance of the radio communications network is improved when handling communications in the radio communications network (da Silva, ¶17).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson in view of da Silva in further view of Abdel-Samad et al. (US 20140334389 A1; hereinafter referred to as “Abdel-Samad”).
Regarding Claim 2, Karlsson in view of da Silva discloses the method of claim 1.
However, Karlsson in view of da Silva does not explicitly disclose the information on the connection reestablishment is a lower layer signaling relative to a RRC signaling.
Abdel-Samad teaches the information on the connection reestablishment is a lower layer control signaling relative to a RRC signaling (¶84 & Claim 7, Abdel-Samad teaches that an abort indication, such as an abort MAC control element, can be used to indicate connection re-establishment).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Karlsson in view of da Silva by requiring that the information on Abdel-Samad, ¶28).
Regarding Claim 3, Karlsson in view of da Silva in further view of Abdel-Samad discloses the method of claim 2.
Abdel-Samad further teaches the lower layer control signaling includes at least one of a media access control (MAC) control element (CE) (¶84 & Claim 7, Abdel-Samad teaches that an abort indication, such as an abort MAC control element, can be used to indicate connection re-establishment), a radio link control (RLC) control protocol data unit (PDU), and/or a downlink control information (DCI) on a physical downlink control channel (PDCCH).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Karlsson in view of da Silva in further view of Abdel-Samad by requiring that the lower layer control signaling includes at least one of a media access control (MAC) control element (CE) as taught by Abdel-Samad because the issues associated with a mismatch between a user equipment (UE) and an evolved node B (eNB), such as interference due to extra transmissions, are reduced, which in turn improves the random access procedure (Abdel-Samad, ¶28).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson in view of da Silva in further view of Oroskar et al. (US 10085161 B1; hereinafter referred to as “Oroskar”).
Regarding Claim 4, Karlsson in view of da Silva discloses the method of claim 1.

Oroskar teaches the information on the connection reestablishment indicates a link problem on a wireless backhaul link (7:5-26, Oroskar teaches that the RRC connection reestablishment occurs due to an interruption on a relay backhaul link).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Karlsson in view of da Silva by requiring that the information on the connection reestablishment indicates a link problem on a wireless backhaul link as taught by Oroskar because relay operation is improved by allowing the relay node to find problems with the wireless backhaul link and employ RRC connection reconfiguration (Oroskar, 2:12-46).
Regarding Claim 5, Karlsson in view of da Silva in further view of Oroskar discloses the method of claim 4.
Oroskar further teaches the link problem on the wireless backhaul link includes a criteria determining the link problem on the wireless backhaul link is met (7:5-26, Oroskar teaches that the RRC connection reestablishment occurs due to an interruption on a relay backhaul link).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Karlsson in view of da Silva in further view of Oroskar by requiring that the link problem on the wireless backhaul link includes a criteria determining the link problem on the wireless backhaul link is met as taught by Oroskar because relay operation is improved by allowing the relay node to find problems with the wireless backhaul link and employ RRC connection reconfiguration (Oroskar, 2:12-46.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson in view of da Silva in further view of Hong et al. (US 20190327660 A1; hereinafter referred to as “Hong”).
Regarding Claim 10, Karlsson in view of da Silva discloses the method of claim 1.
However, Karlsson in view of da Silva does not explicitly disclose the first node includes a user equipment (UE) and/ or an integrated access and backhaul (IAB) node which is directly connected to the UE.
Hong teaches the first node includes a user equipment (UE) and/ or an integrated access and backhaul (IAB) node which is directly connected to the UE (¶100 & Fig. 5, Hong teaches a user equipment (UE) and a plurality of IAB nodes where at least one IAB node is connected to the UE).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Karlsson in view of da Silva by requiring that the first node includes a user equipment (UE) and/ or an integrated access and backhaul (IAB) node which is directly connected to the UE as taught by Hong because improved user experience, through larger available bandwidth, will result by deploying a denser network of IAB nodes (Hong, ¶5-7).
Regarding Claim 11, Karlsson in view of da Silva discloses the method of claim 1.
However, Karlsson in view of da Silva does not explicitly disclose the second node includes an integrated access and backhaul (IAB) node.
Hong teaches the second node includes an integrated access and backhaul (IAB) node (¶100 & Fig. 5, Hong teaches a second IAB node).
Hong, ¶5-7).
Regarding Claim 12, Karlsson in view of da Silva discloses the method of claim 1.
However, Karlsson does not explicitly disclose the serving cell is served by the second node.
Hong teaches the serving cell is served by the second node (¶100 & Fig. 5, Hong teaches that IAB node, serving the UE, is connected to an IAB donor node).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Karlsson in view of da Silva by requiring that the serving cell is served by the second node as taught by Hong because improved user experience, through larger available bandwidth, will result by deploying a denser network of IAB nodes (Hong, ¶5-7).
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson in view of da Silva in further view of Novlan et al. (US 20180092139 A1; hereinafter referred to as “Hong”).
Regarding Claim 13, Karlsson in view of da Silva discloses the method of claim 1.
However, Karlsson in view of da Silva does not explicitly disclose the UL transmission includes a transmission of a random access preamble.
¶53.-54 & Fig. 7, Novlan discloses transmitting, from a user equipment (UE) to a network node, of a random access channel preamble).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Karlsson in view of da Silva by requiring that the serving cell is served by the second node as taught by Novlan because the maintenance of IAB links and access communication links can be improved by measuring the channel characteristics of backhaul communication links (Novlan, Abstract).
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson in view of da Silva in further view of Jin et al. (US 20200178209 A1; hereinafter referred to as “Jin”).
Regarding Claim 15, Karlsson in view of da Silva discloses the method of claim 1.
However, Karlsson in view of da Silva does not explicitly disclose the UL transmission includes transmission of an RRC connection resume request message including an identifier (ID) of the first node and a resume cause set to "RNA update" or a new cause value.
Jin teaches the UL transmission includes transmission of an RRC connection resume request message including an identifier (ID) of the first node and a resume cause set to "RNA update" or a new cause value (¶136 & Fig. 13 (1301), Jin discloses sending an uplink transmission including a RRC Connection Resume message including a network device identifier and information of an RNA update where the RNA update information instructs the network corresponding to a network device identifier to perform an RNA update).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Karlsson in view of da Silva by requiring that the UL transmission Jin, ¶5).
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson in view of da Silva in further view of Chun et al. (US 20140192703 A1; hereinafter referred to as “Chun”).
Regarding Claim 16, Karlsson in view of da Silva discloses the method of claim 1.
However, Karlsson in view of da Silva does not explicitly disclose the UL transmission includes transmission of an RRC connection request message including an establishment cause set to "mo-Data" or a new cause value.
Chun teaches the UL transmission includes transmission of an RRC connection request message including an establishment cause set to "mo-Data" or a new cause value (¶96, Chun teaches sending an RRC connection request, as an uplink transmission, where the RRC connection request may include a cause value of “mo-Data”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Karlsson in view of da Silva by requiring that the UL transmission includes transmission of an RRC connection request message including an establishment cause set to "mo-Data" or a new cause value as taught by Jin because the network is improved by preventing network congestion (Chun, ¶5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474